

117 S1580 IS: Make the Migrant Protection Protocols Mandatory Act of 2021
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1580IN THE SENATE OF THE UNITED STATESMay 12, 2021Mrs. Blackburn (for herself, Mr. Braun, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 235(b)(2)(C) of the Immigration and Nationality Act to require the implementation of the Migrant Protection Protocols.1.Short titleThis Act may be cited as the Make the Migrant Protection Protocols Mandatory Act of 2021.2.Mandatory implementation of the Migrant Protection ProtocolsSection 235(b)(2)(C) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(2)(C)) is amended by striking may and inserting shall.